Order entered February 4, 2019




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-18-01075-CR

                                FRANCISCO LOPEZ, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-35119-S

                                             ORDER
       Before the Court is Deputy Official Court Reporter LaToya Young-Martinez’s February

1, 2019 request for an extension of time to file the reporter’s record. The Court GRANTS the

request and extends the time to file the reporter’s record until February 11, 2019. If Ms. Young-

Martinez fails to file the record by February 11, 2019, the Court may utilize its available

remedies, including ordering that she not sit until the complete reporter’s record is filed.

       We DIRECT the Clerk to send copies of this order to the Honorable Amber Givens-

Davis, Presiding Judge, 282nd Judicial District Court; LaToya Young-Martinez, deputy official

court reporter, 282nd Judicial District Court; and to counsel for all parties.


                                                        /s/   CORY L. CARLYLE
                                                              JUSTICE